DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Salvatti et al. (US 2016/0212526) in view of Seo et al. (US 2015/0001000) and further in view of Sanami et al. (US 2010/0247857).
	Regarding claim 1, Salvatti discloses a waterproof speaker module comprising membrane (101) formed of waterproof elastic material (0033) and a stiffening structure (104) formed of a material more rigid than the membrane (0036) and formed on a surface of the membrane (Fig. 3).

	Regarding the porosity of the membrane, Seo, in the analogous field of waterproof sound-transmitting sheets (0001) discloses a sound-transmitting layer which is nonporous (0032). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the membrane of Salvatti to be non-porous as taught by Seo, to improve the waterproofing performance of the speaker (0020).
	Regarding the adhesive layer, Sanami, in the analogous field of water-proof sound-transmitting sheets (0001) discloses a sound-permeable membrane assembly (40) comprising a membrane (1) and two double-stick tapes (31) of adhesive material (0060) formed on either side of the membrane and having a hole therein (Fig. 6A, 0058).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the membrane of Salvatti to include a first and second adhesive layer as taught by Sanami, to attach the membrane to other members in the speaker (0060).
	Modified Salvatti does not expressly teach the stiffening structure being disposed inside the hole of the first adhesive layer and spaced apart from the first adhesive layer inside to hole to suppress the stretchiness of the waterproof sound-transmitting layer when a water pressure is applied. However, only if such structural difference exists, does the recitation serve to limit the claim. Given modified Salvatti teaches the stiffening structure being smaller than the membrane (Fig. 3), it would have been obvious to a 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 2, Salvatti teaches that the stiffening structure may be coupled to at least a portion of the outer and/or inner surface of the membrane (0007). Salvatti does not explicitly state that the stiffening structure is formed to improve the water pressure resistance characteristic of the water proof sound-transmitting layer. However, 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 3, Salvatti does not disclose a suitable thickness for the stiffening member.
	Sanami discloses a waterproof sound permeable membrane comprising a reinforcing member and teaches a total thickness (waterproof sound-permeable membrane and reinforcing member) of 20 µm (0073) and uses of a double-stick tape, No. 532 manufactured by Nitto Denko Corp. (0074). As evidenced by Nitto, the smallest standard size tape thickness is 0.06 mm (60 µm; standard sizes page 1). Therefore, the thickness of the reinforcement member is necessarily formed to be thinner than the thickness of the first adhesive layer given the total thickness of the waterproof sound-permeable membrane and reinforcing member is smaller than the tape size disclosed as used in Sanami.
	A person of ordinary skill in the art would have found it obvious for the stiffening member of Salvatti to be thinner than the adhesive layer as taught by Sanami, to achieve a workable product (0074).
	Regarding claim 4, while Salvatti teaches the stiffening structure having any shape 0025), Salvatti does not expressly teach the stiffening structure having a ring shape.
	Sanami teaches a ring-shaped reinforcing member (0049, Fig. 2C).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the stiffening member of Salvatti to have a ring shape as taught by Sanami, as this is a suitable shape to reinforce the membrane (0048).
	Regarding claim 5, Salvatti does not disclose the stiffening member not being deformed when a pressure of 1 atm is applied. However, Salvatti teaches the reinforcement member being formed of a resin material such as rigid materials like PET 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 6, Salvatti teaches the reinforcement member being formed of a resin material PET (0025).
	Regarding claim 7, Salvatti teaches at least a portion of the outer and/or inner surfaces of the membrane being reinforced with the stiffening member, thereby the stiffening member hardens the membrane.
	Please note, claims 3 and 7 include product by process language regarding the recitation of “is formed”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-
	Regarding claim 8, given the stiffening member of modified Salvatti is disposed inside of the hole of the first adhesive layer, the membrane will comprise a first area for acoustic transmission that is disposed on the outer circumference of a second area (the area where the stiffening member is) that is for reinforcing the strength of the membrane
	Regarding claim 9, modified Salvatti teaches the stiffening member having a ring shape (Sanami: 0049). Therefore including a third area disposed on the inner circumference of the second area having a ring shape and for acoustic transmission. 
	Regarding claim 10, again, as the stiffening member of modified Salvatti is disposed within the hole of the first adhesive layer, the speaker sheet will further include a fourth area disclosed on the outer circumference of the first area to be adhered to the first adhesive layer.
Regarding claims 11 and 12, Sanami teaches a ring-shaped adhesive layer having a hole formed therein and adhered to both surfaces of the waterproof sound transmitting layer (Fig. 6A and 0058).

Response to Arguments
Applicant’s arguments that Sanami teaches away from a nonporous waterproof sound-permeable membrane have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salvatti et al. (US 2016/0212526) in view of Seo et al. (US 2015/0001000) and further in view of Sanami et al. (US 2010/0247857).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781